The Court
was of opinion that as Fisher held this slave as a trustee, he could do no act to divest the interest of the cestui que trust. That he had no right to sell the slave, even for the benefit of the heir, without an order of the court. And if he could in this manner liberate the slave, he might do indirectly what he could not do directly. That his unlawful act ought not to prejudice the cestui que trust.
*669Note. April 6, 1822. In 4 Cranch 267, in the case of Rose v. Kimely, Martin in his argument said, "So in Maryland, although the statute forbids an administrator to sell the slaves of his intestate, if there be sufficient other personal property to pay the debts, yet if in violation of that law he sells the slaves, the title of the purchaser is good.”